Citation Nr: 1728376	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than September 17, 2002, for the award of a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The May 2012 rating decision implemented the Board's April 2012 decision granting entitlement to an extraschedular total disability rating based upon individual unemployability (TDIU).  The May 2012 rating decision assigned an effective date for this award of September 17, 2002.  The Veteran has appealed the effective date assigned.


FINDINGS OF FACT

1.  The Veteran is service-connected for hallux abductor valgus with calcaneal spurs and hammer toes bilaterally, inflammatory gouty arthritis, degenerative joint disease of the thoracic and lumbar segments of the spine with degenerative disc disease, chronic lymphedema of the left and right lower extremities, chronic strain of the left and right feet, the residuals of chronic neck strain, and cavernous hemangioma of the liver with persistently evaluated liver function tests due to exposure to hepatitis B and C.

2.  The Veteran's combined rating during the course of the appeal has ranged from 60 to 70 percent.  

3.  The evidence of record indicates the Veteran has four years of high school and experience working as a bus driver.  He last worked in 1999. 

4.  The Veteran's service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment from September 17, 2001 to September 17, 2002. 


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities, from September 17, 2001, to September 17, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran has been awarded a TDIU effective September 17, 2002, the date he submitted a formal application.  He asserts that he is entitled to an earlier effective date because he was unable to work as of May 1999.  He points to the date the Social Security Administration established for the award of disability benefits, March 2001, in support of his claim. 

The Board notes that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011).  VA regulations distinguish between claims for service connection and claims for increased ratings when establishing effective dates.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran's claim for a TDIU was a standalone application for a TDIU, received September 17, 2002.  The Veteran had been service-connected for a number of disabilities since October 1993.  His application for a TDIU, therefore, was not raised during the initial rating of the underlying disabilities.  See id. (explaining that Hurd v. West, 13 Vet. App. 449 (2000) does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation, and because the Court found that TDIU was on direct appeal as part of the initial disability rating it was error for the Board to apply 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(1)).

In light of the foregoing, the Board finds that the earlier effective date provisions with respect to increased ratings claims, rather than service connection or initial ratings claims, apply in this case.  The laws and regulations pertaining thereto provide that the effective date of an increased evaluation "will be the date of receipt of the claim or the date entitlement arose."  38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable (i.e. if the facts were found) that the disorder had increased in severity during that time.  

The regulations, therefore, make it necessary to determine the date of the claim.  Under regulations applicable prior to March 24, 2015, a claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

In this case, after the Veteran stopped working in 1999 and prior to the September 2002 formal application, there was no communication that indicated a belief in entitlement to a TDIU or evidence of intent to apply for a TDIU.  In other words, an informal claim was not received prior to the September 2002 formal application.

Additionally, as noted above, under Rice, a TDIU is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, prior to the September 2002 application, there was no pending claim for an increased evaluation for any disability.  Although the Veteran had applied for increased evaluations, they had been decided in rating decisions that went unappealed.  Prior to September 2002, the latest application for an increased evaluation for one of those disabilities was in November 2000.  A rating decision on that issue was issued in May 2001.  The Veteran did not appeal the decision.  Therefore, there is no basis for finding that a claim was pending prior to September 2002.

Nonetheless, because the September 2002 application for a TDIU was in the nature of an increased evaluation, the Board must analyze the evidence pertaining to the one-year period prior to September 2002 to determine if unemployability may be established on a "facts found" basis.

In this regard, the Board finds that an effective date earlier than September 17, 2002, is not warranted because there is insufficient evidence to establish on a facts found basis that the Veteran was unemployable due to his service-connected disorders earlier than that date.  

The Veteran's disabilities and the ratings assigned to those conditions are listed below: 


Disability
Rating Percentage
Effective Date
Hallux abductor valgus with calcaneal spurs and hammer toes, bilaterally
10
10/19/1993
Inflammatory arthritis, gout
20
10/19/1993
Degenerative joint disease thoracic and lumbar spines with degenerative disc disease
20
2/12/1998
Hallux abductor valgus with calcaneal spurs, left foot
10
10/19/1993
Chronic lymphedema, right lower extremity 
10
6/25/2002
Chronic lymphedema, left lower extremity
10
6/25/2002
Residuals of chronic cervical strain
0
10/19/1993
Cavernous hemangioma of the liver with persistently elevated liver function tests due to exposure to hepatitis B and C
0
10/19/1993
Combined Rating 
60
Prior to April 13, 2009

The April 2012 Board decision discusses at length the reasons why the Board was able to grant an extraschedular TDIU.  Therefore, the issue is not one of whether the Veteran qualifies for a TDIU based on the combined disability rating.  The issue is whether the facts show the Veteran was unemployable within the year prior to September 17, 2002 (hereafter, the "appeal period").

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2016).  Factors to be considered are the Veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991). 

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

The record reflects that the Veteran has completed four years of high school and has experience working as a machine operator.  However, the last time he worked in this field was in 1999.  There is no indication from the Veteran's claims folder that he has ever received vocational rehabilitation training or any other specialized training. 

Medical records indicate that the Veteran has been treated for complaints involving his service-connected disabilities and other disabilities for which service connection has not been granted.  They show that he had very often sought treatment and his doctors have prescribed a multitude of drugs for his pain.  Additionally, the medical records indicate that the Veteran's individual service-connected disabilities are not so disabling that they prevent the Veteran from obtaining and maintaining gainful employment.  In other words, there is not one particular disability in and of itself that prevents the Veteran from obtaining and maintaining gainful employment.  

However, the foregoing treatment records apply to the periods before and after the appeal period.  There are no medical records in the claims file for the appeal period.  Prior to the period, it is shown that the Veteran underwent physical therapy for his lumbar spine disorder in 2000.  He generally complained of pain and stiffness to the areas.  A December 2000 physical therapy progress note showed pain to the lumbar region rated as an 8 out of 10. 

A January 2001 VA examination of the spine showed the range of motion of the lumbar spine was limited because of pain, stiffness and spasm.  There was no fatigue, weakness, lack of endurance, or incoordination noted at the examination.  It was stated that these conditions limit the Veteran's ability to function normally.  No opinion as to the effects on employability was rendered.

A March 2001 psychological evaluation in conjunction with the Veteran's claim of Social Security Administration (SSA) disability benefits reported the Veteran last worked during May 2000 as a bus driver and running his own lawn care business over a period of seven years.  The evaluation report stated that he discontinued these lines of work due to a fall which resulted in multiple injuries.  The report also stated that he no longer drove due to dizzy spells and forgetfulness.

An April SSA disability evaluation noted the Veteran had difficulty standing and walking.  He walked slowly with a marked limp and with a cane.  Exertional limitations were moderate.  He would be able to stand and/or walk about 6 hours in an 8-hour workday and sit about 6 hours in an 8-hour workday.  He had frequent postural limitations such as balancing, stooping, and kneeling.  He had no manipulative limitations.

May 2001 Social Security records show that the Veteran stated that he became disabled because of breathing, headaches, depression, passing out, memory loss, and that he became disabled in March 1999 because of a back injury, fracture of the leg, and numbness of leg.  The SSA found the medical evidence showed that while he was having some difficulty as of March 1999, the medical evidence did not establish that the Veteran's condition was severe enough at that time.  It is noted that the main disability for which the Veteran has been found by SSA to be unemployable is because of a nonservice-connected psychiatric disorder.  The secondary reason (disability) for which the Veteran has been found by SSA to be unemployable is as a result of his service-connected orthopedic disorders.  

Thus, there is evidence of difficulties with walking and standing prior to the appeal period, but the evidence does not establish unemployability in any occupation due to service-connected disabilities.  Rather, it shows recovery from multiple injuries due to a fall.  One of the injuries, an ankle fracture, is not service-connected.  There is evidence of limitations of the service-connected orthopedic issues, as noted at his January 2001 VA examination, and that these contribute to the SSA disability award.  However, the degree of limitation and the degree of contribution are not clear.  Indeed, the SSA findings indicate a good deal of functionality was present, for example the Veteran was found to have 6-hours of standing and 6-hours of sitting capacity per day.  In any event, extending these findings into the appeal period is an exercise in speculation, and as such, is not the basis for an award of an earlier effective date.

The evidence shows unemployability several years after the claim for TDIU was submitted.  In April 2009, a VA medical opinion concluded that the Veteran's service-connected disabilities in total do affect his employability.  However, the opinion evaluated his two prior occupations, rather than the full scope of occupations.  Moreover, its credibility with respect to the appeal period is diminished as it was based on the Veteran's condition closer to 2009, rather than during the appeal period.  The latter reasoning applies to the lumbar and cervical spine evaluations of record during that time period.

Lay statements of the Veteran and his wife have been considered.  However, the Board finds these statements too vague to support the claim because the statements do not distinguish among symptoms for service-connected disorders versus symptoms for nonservice-connected disorders.  The result is there remains an insufficient showing of unemployability during the appeal period because there is only negligibly credible evidence suggesting unemployability.

Accordingly, the Board finds against an earlier effective date for the award of a TDIU.  As the evidence preponderates against the claim, the benefit of the doubt rule is not applicable.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).







ORDER

An effective date earlier that September 17, 2002 for the award of a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


